Citation Nr: 1142135	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for headaches, to include as secondary to bilateral eye disorder.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision, which reopened the Veteran's previously denied claim for service connection for headaches, claimed as secondary to a bilateral eye disorder, and then denied that claim on the merits.  Additionally, that rating decision declined to reopen the Veteran's previously denied claim for service connection for major depression, also claimed as secondary to a bilateral eye disorder.  While the Veteran perfected a timely appeal of both issues, the RO subsequently issued a September 2010 rating decision reopening the Veteran's major depressive disorder claim and granting service connection for that disorder with a 50 percent rating, effective November 20, 2007.  The Veteran has not expressed disagreement with either the rating or the effective date assigned for that disorder.  Therefore, the Board considers the September 2010 rating decision to constitute a full grant of the Veteran's major depressive disorder claim and therefore finds that it no longer has jurisdiction over that issue.


FINDING OF FACT

In a statement received at Board in October 2011, the Veteran indicated that he wanted to withdraw his appeal concerning whether new and material evidence had been submitted to reopen a claim for service connection for headaches, to include as secondary to bilateral eye disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of whether new and material evidence has been submitted to reopen a claim for service connection for headaches, to include as secondary to bilateral eye disorder, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board issues a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204(c) (2011).

In September 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of whether new and material evidence had been submitted to reopen a claim for service connection for headaches, as identified in the July 2009 statement of the case.  

Following the certification of his appeal to the Board, the Veteran submitted a written statement to the RO, which was forwarded to and received by the Board in October 2011.  In that statement, the Veteran indicated that he wanted to withdraw his appeal.  

The Board finds that the Veteran's statement satisfies the requirements for the withdrawal of a substantive appeal with respect to his headaches claim, which was the sole issue remaining on appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).   

As the appellant has withdrawn his appeal, there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  The Board, therefore, has no jurisdiction to review the Veteran's application to reopen his previously denied claim for service connection for headaches, and must dismiss that issue.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).



ORDER

The appeal concerning the issue of whether new and material evidence has been submitted to reopen a claim for service connection for headaches is withdrawn.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


